Case: 11-11525   Date Filed: 08/06/2012   Page: 1 of 5

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 11-11525
                           Non-Argument Calendar
                      _____________________________

                  D. C. Docket No. 7:10-cr-00234-IPJ-PWG-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,
     versus

ANTONIO DEVAL GLOVER,

                                                   Defendant-Appellant.
               _________________________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
               _________________________________________

                               (August 6, 2012)

Before HULL, EDMONDSON, and BLACK, Circuit Judges.


PER CURIAM:

     Antonio Deval Glover appeals the reasonableness of his 160-month
               Case: 11-11525     Date Filed: 08/06/2012    Page: 2 of 5

sentence for carjacking, in violation of 18 U.S.C. § 2119. No reversible error has

been shown; we affirm.

      Glover pleaded guilty to carjacking a female friend’s car. Glover held a box

cutter to the victim’s face, forced his way into the driver’s seat, and pushed the

victim into the front passenger seat. When the victim tried to grab the keys from

the ignition, Glover “held her head, bit her ear, and beat her on the head.” Glover

then pushed the victim out of the car while it was still moving, dragging her for

several feet. A few minutes later, Glover released the victim’s two children -- ages

four and nine -- from the back seat of the car and into traffic. Glover then drove

the car out of state before being apprehended.

      We evaluate the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007). Although

plain error applies where -- as in this case -- the defendant failed to raise an issue

below, see United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005), we

have not applied plain error to an inquiry about the reasonableness of a sentence.

And it is unnecessary to decide whether plain error applies in this case because

Glover’s arguments fail under either standard.

      Procedural error might exist if the district court improperly calculated the

guidelines, based a sentence on clearly erroneous facts, failed to consider the 18

                                           2
                Case: 11-11525       Date Filed: 08/06/2012       Page: 3 of 5

U.S.C. § 3553(a) factors,* or failed to explain adequately the sentence. Gall, 128

S. Ct. at 597. The district court is not required to discuss or state each section

3553(a) factor explicitly. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008). A sentence substantively is unreasonable if it “fails to achieve the

purposes of sentencing as stated in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). The party challenging the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both the

record and the section 3553(a) factors. Id.

       We first conclude that Glover’s sentence is reasonable procedurally.

Contrary to Glover’s appellate argument, the district court considered Glover’s

allocution statement and the section 3553(a) factors in imposing Glover’s

sentence. At the sentencing hearing, the court acknowledged Glover’s statements

about his history of drug abuse but also expressed concern about Glover’s

“extremely violent [criminal] record” and the violent nature of the instant offense.

Having considered the nature and circumstances of Glover’s offense and Glover’s

history and characteristics, the court explained that the sentence served the

       *
        Under section 3553(a), a district court must consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, the defendant’s medical
and educational needs, the advisory guideline range, the Sentencing Commission’s policy
statements, and the need to avoid unwarranted sentencing disparities and provide restitution. See
18 U.S.C. § 3553(a)(1)-(7).

                                                3
              Case: 11-11525     Date Filed: 08/06/2012   Page: 4 of 5

purposes of section 3553(a). In particular, the district court concluded that the

sentence promoted respect for the law, provided just punishment for the offense,

would deter criminal conduct, and was necessary to protect the public from further

crimes and to avoid unwarranted sentencing disparities. See 18 U.S.C. §

3553(a)(2)(A)-(C), (6). Because the district court considered Glover’s arguments

and had a reasoned basis for imposing his sentence, we are satisfied that the

court’s explanation of the sentence was adequate. See Rita v. United States, 127

S. Ct. 2456, 2468 (2007) (concluding that in explaining a sentence, “[t]he

sentencing judge should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.”).

      Glover’s sentence is also reasonable substantively. His 160-month sentence

is within the guidelines range of 140 to 175 months; and, broadly speaking, we

expect a within-guidelines sentence to be reasonable. See Talley, 431 F.3d at 787-

88 (concluding that, although not per se reasonable, “ordinarily we would expect a

sentence within the Guidelines range to be reasonable”). Given the violent nature

of Glover’s offense and his prior history of violence -- including multiple

convictions for harassment, domestic violence, assault, and resisting arrest -- a

sentence within the guideline range was needed to reflect the seriousness of the

                                          4
              Case: 11-11525      Date Filed: 08/06/2012   Page: 5 of 5

offense, to promote respect for the law, to provide just punishment, to deter Glover

from further criminal activity, and to protect the public. Although Glover asserts

that the court failed to consider properly his recent drug rehabilitation as a

mitigating factor, the weight to be given a particular factor is left to the sound

discretion of the district court absent a clear error of judgment. See United States

v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Because we see no such error,

Glover failed to demonstrate that his sentence was substantively unreasonable.

      AFFIRMED.




                                           5